EXHIBIT WITHDRAWAL AGREEMENT This Withdrawal Agreement (this “Agreement”) between TCMG-MA, LLC (the “Investor”), an entity wholly owned and controlled by WENDY’S/ARBY’S GROUP, INC., a Delaware corporation (the “Company”), and TRIAN FUND MANAGEMENT, L.P., a Delaware limited partnership (the “Investment Manager”), is entered into as of the 10th day of June, WHEREAS, the Investor and the Investment Manager are parties to that certain Amended and Restated Investment Management Agreement dated as of April 30, 2007 (the “Investment Management Agreement”); WHEREAS, the Investor has maintained the Account since December 1, 2005 (the “Contribution Date”); WHEREAS, the Investor pays a Management Fee of 2% per annum on the Account balance and is obligated to pay certain performance fees under specified circumstances; WHEREAS, pursuant to the Investment Management Agreement, the Investor is not permitted to withdraw any capital from the Account prior to December 31, 2010 (the “Lock-Up Period”); WHEREAS, subsequent to the Contribution Date, the Company determined to focus its business as a “pure play” restaurant company and, accordingly, the Investor has requested the withdrawal of all of its capital in the Account and the termination of the Investment Management Agreement prior to the expiration of the Lock-Up Period in order to deploy such capital in the Company’s business; and WHEREAS, the Investment Manager is willing to permit such withdrawal on the terms and conditions set forth in this Agreement. In consideration of the mutual covenants contained herein, the parties hereto hereby agree as follows: 1.All capitalized terms used and not otherwise defined herein shall have the respective meanings ascribed thereto in the Investment Management Agreement. 2.Anything contained in the Investment Management Agreement to the contrary notwithstanding, the Investor shall be permitted to withdraw (the “Early Withdrawal”) all of the capital in the Account effective no later than June 26, 2009 (such date, as may be mutually agreed upon by the Investor and the Investment Manager on or prior to June 26, 2009, being referred to herein as the “Early Withdrawal Date”), in accordance with the terms of this Agreement.The Early Withdrawal shall be subject to the payment by the Investor to the Investment Manager of an early withdrawal fee in the amount of $5,500,000 (the “Withdrawal Fee”).The parties agree that the Investment Manager shall transfer the Withdrawal Fee from the Account to the Investment Manager on the Early Withdrawal Date.The capital remaining in the Account after the payment of the Withdrawal Fee and after giving effect to the In-Kind Distribution (as defined below) is referred to herein as the “Withdrawal Proceeds”. 3.Payments and distributions hereunder shall be made as follows: (a)Subject to any legal or regulatory restrictions, on or prior to the Early Withdrawal Date, the Investment Manager may distribute in kind to the Investor (the “In-Kind Distribution”) certain securities held in the Account and mutually agreed upon with the Investor (the “In-Kind Securities”).The In-Kind Securities shall be marketable securities, free and clear of all liens and other encumbrances, including, without limitation, any restrictions on transfer. (b)The Investment Manager shall deliver the Withdrawal Proceeds to the Investor in cash on the Early Withdrawal Date without any reduction, reserve, hold back or set-off. (c)All cash payments and In-Kind Distributions hereunder shall be paid by wire transfer of immediately available funds or by delivery of securities through DTC to the accounts specified in writing by the Investor. 4.The Investment Manager represents and warrants to the Investor that, as of the date hereof,it has not permitted early withdrawal or redemption of any capital fromeither Trian Partners, L.P. or Trian Partners, Ltd. (together, the "Trian Funds")by any Relevant Investor on more favorable fee terms than those set forth in this Agreement.The Investment Manager agrees that if, on or prior to the date hereof, any more favorable withdrawal fee terms have been afforded to anyRelevant Investor with respect to any capital invested in any of theTrian Funds, then (i) the Investment Manager will promptly notify the Investor in writing of such more favorable fee terms (without disclosing the identity of the Relevant Investor) and (ii) the more favorable fee terms shall be effective retroactively with respect to the Investor. 5.The Investor acknowledges that as of the date hereof the Account holds an interest in a Segregated Sub-Account related to Farrell Sports Concepts, Inc., a Segregated Investment.The Investment Manager represents and warrants that such interest had a fair value of approximately $13,000 as of April 30, 2009.In order to provide the Investor with maximum liquidity on the Early Withdrawal Date, the Investor hereby agrees and consents to the sale of such interest for cash by the Account to Trian Partners GP, L.P., an entity controlled by Nelson Peltz, Peter W. May and Edward P. Garden, on the Early Withdrawal Date at the fair value on such date of sale, unless such Segregated Investment is earlier disposed of by the Account.For purposes of the foregoing consent, the Investor hereby assumes that the fair value of such interest on the Early Withdrawal Date will be equal to the fair value of such interest on April 30, 2009, unless otherwise informed in writing by the Investment Manager prior to the consummation of such sale. 6.Effective on the Early Withdrawal Date, the Investment Manager consents and agrees to the forgiveness and cancellation of each of (i) that certain Amended and Restated
